Title: From Alexander Hamilton to Nathan Rice, 6 May 1800
From: Hamilton, Alexander
To: Rice, Nathan


N York May 6th. 1800
Sir
I have received your letter of the twenty fourth of April.
At present things will continue as they are, a guard continuing to be furnished from the Artillerists at New Port. It is not improbable that the brigade under your command will be removed to Rhode Island before long. In that case the Artillerists will be releived agreeably to Major Jackson’s request.
With great consideration   I am Sir   Yr obt ser
Col. Rice

